Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 30, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  158217 & (22)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 158217
                                                                    COA: 342539
                                                                    Wayne CC: 13-009379-FC
  MARSEILLES DEMOND WOODLEY,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the July 3, 2018 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to
  hold in abeyance/remand for an evidentiary hearing is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 30, 2019
         t0422
                                                                               Clerk